                                                       Sloan R. Simmons, SBN 233752
                                                     1 Alyssa R. Bivins, SBN 308331

                                                     2 LOZANO     SMITH
                                                       One Capitol Mall, Suite 640
                                                     3 Sacramento, CA 95814
                                                       Telephone: (916) 329-7433
                                                     4 Facsimile: (916) 329-9050

                                                     5 Attorneys for Defendants
                                                       SACRAMENTO CITY UNIFIED SCHOOL DISTRICT,
                                                     6 JORGE   A. AGUILAR, CHRISTINE A. BAETA, JESSIE RYAN,
                                                       DARREL WOO, MICHAEL MINNICK, LISA MURAWSKI,
                                                     7 LETICIA   GARCIA, CHRISTINA PRITCHETT, MAI VANG,
                                                       and BOARD OF EDUCATION OF SACRAMENTO CITY
                                                     8 UNIFIED SCHOOL DISTRICT

                                                     9
                                                                                           UNITED STATES DISTRICT COURT
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12 BLACK PARALLEL SCHOOL BOARD et al.,                       Case No. 2:19-cv-01768-TLN-KJN
               LOZANO SMITH




                                                    13                Plaintiffs,                                THIRD STIPULATION AND ORDER
                                                                                                                 REGARDING EXTENSION OF TIME TO
                                                    14           vs.                                             RESPOND TO COMPLAINT
                                                    15 SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                 (L.R. 144)
                                                    16 DISTRICT et al.,

                                                    17                           Defendants.
                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         THIRD STIP. RE: TO EXTEND TIME TO                             Black Parallel School Bd. et al. v. SCUSD et al.
                                                         RESPOND TO COMPL.                                                         Case No. 2:19-cv-01768-TLN-KJN
                                                     1          Plaintiffs Black Parallel School Board et al., (“Plaintiffs”) and Defendants Sacramento City

                                                     2   Unified School District (“District”) et al., (“Defendants”) (collectively herein, “Parties”), through their

                                                     3   respective counsel of record, agree as follows:

                                                     4          1. WHEREAS, Plaintiffs filed their Compliant and initiated the instant action on September 5,

                                                     5   2019 (Document No. 1);

                                                     6          2. WHEREAS, Plaintiffs served Defendants with its Complaint on September 10, 2019, and

                                                     7   filed the related Proof of Service on October 17, 2019 (Document No. 7);

                                                     8          3. WHEREAS, shortly after Plaintiffs’ service of the Complaint, the Parties engaged in

                                                     9   communications to negotiate a stay of this litigation for a designated period of time in order for the

                                                    10   Parties to participate in good faith negotiations to seek global resolution of this action, and thereby
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11   efficiently preserving the Parties’ and the Court’s time and resources;
      Tel 916-329-7433 Fax 916-329-9050




                                                    12          4. WHEREAS, on September 24, 2019, as the Parties’ communications as described in
               LOZANO SMITH




                                                    13   paragraph 3 continued to make progress and were ongoing, the Parties stipulated to an extension of time

                                                    14   for Defendants to respond to Plaintiffs’ Complaint, extending said deadline to October 22, 2019

                                                    15   (Document No. 5);

                                                    16          5. WHEREAS, on October 21, 2019, as the Parties communications as described in paragraph 3

                                                    17   continued to make and progress and were ongoing, the Parties stipulated to a second extension of time

                                                    18   for Defendants to respond to Plaintiffs’ Complaint and sought Court-approval of same, which the Court

                                                    19   ordered and approved on October 21, 2019 (Document Nos. 10, 11);

                                                    20          6. WHEREAS, since October 21, 2019, the Parties have continued to engage in

                                                    21   communications to negotiate a stay of this litigation for a designated period of time in order for the

                                                    22   Parties to participate in good faith negotiations to seek global resolution of this action, and thereby

                                                    23   efficiently preserving the Parties’ and the Court’s time and resources through the present date, and are

                                                    24   nearing a final agreement in order to accomplish this stated purpose;

                                                    25          7. WHEREAS, the Defendants have informed the Plaintiffs that, due to a ransomware attack on

                                                    26   the District’s email system, which commenced on Friday November 1, 2019, and which shut down the

                                                    27   District’s email system and/or made emails inaccessible for most or all District staff through as late as

                                                    28   November 7 or 8, 2019, thus impacting communications between the District and its counsel in relation
                                                         ____________________________________________________________________________________________________
                                                         THIRD STIP. RE: TO EXTEND OF TIME TO             -2-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         RESPOND TO COMPL.                                                         Case No. 2:19-cv-01768-TLN-KJN
                                                     1   to the Parties discussions described herein, the Parties experienced unexpected delays in finalizing the

                                                     2   terms of any agreement to stay this litigation for a designated period of time in order for the Parties to

                                                     3   participate in good faith negotiations to seek global resolution of this action, and to do so in advance of

                                                     4   November 19, 2019;

                                                     5          8. WHEREAS, the Parties acknowledge that the Court’s Standing Order directs that requests to

                                                     6   extend a deadline must be submitted at least seven (7) days in advance of said deadline, and that this

                                                     7   stipulation is outside of the seven-day deadline before the present November 19, 2019 deadline for the

                                                     8   Defendants to respond to the Complaint, but that the Parties believe a further extension of the deadline

                                                     9   for the Defendants to respond to the Complaint will permit the parties to finalize terms for a stay of this

                                                    10   litigation in order to seek global resolution, as described in paragraph 3; and
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11          5. THEREFORE, the Parties hereby stipulate and request that the Court further continue the
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   deadline for Defendants to respond to Plaintiffs’ Complaint thirty-one (31) days, to December 20, 2019.
               LOZANO SMITH




                                                    13   The Parties intend to complete their instant negotiations, described above, prior to this date and do not

                                                    14   anticipate seeking any further extensions for this purpose.

                                                    15          IT IS SO STIPULATED.

                                                    16   Dated: November 15, 2019                               Respectfully Submitted,

                                                    17                                                          LOZANO SMITH
                                                    18

                                                    19                                                          /s/ Sloan R. Simmons
                                                                                                                SLOAN R. SIMMONS
                                                    20                                                          ALYSSA R. BIVINS
                                                                                                                Attorneys for Defendants
                                                    21                                                          SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                DISTRICT, JORGE A. AGUILAR, CHRISTINE
                                                    22                                                          A. BAETA, JESSIE RYAN, DARREL WOO,
                                                                                                                MICHAEL MINNICK, LISA MURAWSKI,
                                                    23                                                          LETICIA GARCIA, CHRISTINA PRITCHETT,
                                                                                                                MAI VANG, and BOARD OF EDUCATION OF
                                                    24                                                          SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                DISTRICT
                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         THIRD STIP. RE: TO EXTEND OF TIME TO             -3-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         RESPOND TO COMPL.                                                         Case No. 2:19-cv-01768-TLN-KJN
                                                     1   Dated: November 15, 2019                               EQUAL JUSTICE SOCIETY
                                                                                                                DISABILITY RIGHTS CALIFORNIA
                                                     2
                                                                                                                NATIONAL CENTER FOR YOUTH LAW
                                                     3                                                          WESTERN CENTER ON LAW AND
                                                                                                                POVERTY
                                                     4

                                                     5                                                          /s/ Mona Tawatao (as authorized on 11/15/19)
                                                     6                                                          MONA TAWATAO
                                                                                                                Attorney for Plaintiffs
                                                     7                                                          BLACK PARALLEL SCHOOL BOARD, S.A., by
                                                                                                                and through his Next Friend, AMY A., K.E., by and
                                                     8                                                          through his Next Friend, JENNIFER E., and C.S.,
                                                                                                                by and through his General Guardian, SAMUEL S.
                                                     9

                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         THIRD STIP. RE: TO EXTEND OF TIME TO             -4-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         RESPOND TO COMPL.                                                         Case No. 2:19-cv-01768-TLN-KJN
                                                     1                                                     ORDER

                                                     2          Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING

                                                     3   THEREFORE, IT IS HEREBY ORDERED that the deadline for the District to respond to the Complaint

                                                     4   shall be further extended thirty-one (31) days, to December 20, 2019.

                                                     5          IT IS SO ORDERED.

                                                     6

                                                     7   Dated: November 18, 2019
                                                                                                                   Troy L. Nunley
                                                     8
                                                                                                                   United States District Judge
                                                     9

                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         THIRD STIP. RE: TO EXTEND OF TIME TO             -5-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         RESPOND TO COMPL.                                                         Case No. 2:19-cv-01768-TLN-KJN
